SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2013 SILICOM LTD. (Translation of Registrant’s name into English) 8 Hanagar St., P.O.Box 2164, Kfar-Sava 44425, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F þForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes oNo þ This report on Form 6-K is incorporated by reference into all effective registration statements filed by the Registrant under the Securities Act of 1933. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. SILICOMLtd. (Registrant) By: /s/Eran Gilad Eran Gilad CFO Dated:October 1st,2013 FOR IMMEDIATE RELEASE SILICOM’S THIRD QUARTER 2 FOR MONDAY, OCTOBER 21, 2013 - Conference Call Scheduled for October 21, 2013 at 9:00am ET - KFAR SAVA, Israel, October 1, 2013 Silicom Ltd. (NASDAQ: SILC, TASE: SILC), an industry-leading provider of high-performance server/appliances networking solutions,announced today that it will be releasing its third quarter 2013 results on Monday, October 21, 2013. The Company will also be hosting a conference call that same day, at 9:00 am Eastern Time. On the call, management will review and discuss the results, and will also be available to answer investors’ questions. To participate, please call one of the following teleconferencing numbers. Please begin placing your calls at least 10 minutes before the conference call commences. If you are unable to connect using the toll-free numbers, try the international dial-in number. US: 1 UK: 0 800 917-5108 ISRAEL: 03 918 0609 INTERNATIONAL:+ At: 9:00am Eastern Time, 6:00am Pacific Time, 4:00pm Israel Time For those unable to listen to the live call, a replay of the call will be available for three months from the day after the call under the investor relations section of Silicom’s website. ## About Silicom Silicom Ltd. is an industry-leading provider of high-performance networking and data infrastructure solutions. Designed primarily to increase data center efficiency, Silicom’s solutions dramatically improve the throughput and availability of networking appliances and other server-based systems. Silicom’s products are used by a large and growing base of OEM customers, many of whom are market leaders, as performance-boosting solutions for their offerings in the Application Delivery, WAN Optimization, Security and other mission-critical segments within the fast-growing virtualization, cloud computing and big data markets. Silicom’s product portfolio includes multi-port 1/10 Gigabit Ethernet server adapters, Intelligent Bypass solutions, Encryption accelerators and a variety of innovative Smart adapters. These products are available for incorporation directly into our OEM customers' systems, or provided as part of Silicom’s patented SETAC (Server To Appliance Converter), a unique approach to the provision of high quality standard platforms with modular front connectivity. For more information, please visit: www.silicom.co.il Statements in this press release which are not historical data are forward-looking statements which involve known and unknown risks, uncertainties, or other factors not under the Company's control, which may cause actual results, performance, or achievements of the Company to be materially different from the results, performance, or other expectations implied by these forward-looking statements. These factors include, but are not limited to, those detailed in the Company's periodic filings with the Securities and Exchange Commission. The Company disclaims any duty to update such statements. Company Contact: Eran Gilad, CFO Silicom Ltd. Tel: +972-9-764-4555 E-mail: erang@silicom.co.il Investor Relations Contact: Kenny Green / Ehud Helft CCG Israel Investor Relations Tel: +1 E-mail: silicom@ccgisrael.com
